Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 4/5/22 regarding claims rejections under 35 U.S.C. 
103 in claims 1-20 have been fully considered and they are persuasive. Therefore, the claims rejections for claims 1-20 have been withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Bertrand US 20190137993”, “Okvist WO 20191582222”, “Hollmann US 3826135”, and “Lyren US 20160084617”. 
As to claim 1, the combination of Bertrand, Okvist, Hollmann and Lyren teaches all the claim limitations except “the processor configured to determine a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is tilted within a plane normal to ground to a position where an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event at a target location” and “calculate a localized wind speed value at the target location remote from the portable housing from the determined rotational angle”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method of taking atmospheric measurement by a computing device such as smart phone, tablet computer and laptop computer. The computing device provides an estimation of wind speed based upon local atmospheric events. The computing device also determines a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position where an orientation of one of the sides of the portable housing matches an orientation of a localized atmospheric even. The device is configured to calculate a localized wind speed value from the determined rotational angle and output the calculated localized wind speed value on the display. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bertrand, Okvist, Hollmann and Lyren to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 2; Page 2, Paragraphs 5 and 6; and Pages  3-4, Paragraph 9 in the filed specification.

As to claim 8, the combination of Bertrand, Okvist, Hollmann and Lyren teaches all the claim limitations except “determine a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is tilted within a plane normal to ground to a position where an orientation of the at least one rotational reference indicator matches an orientation of a localized atmospheric event at a target location” and “calculate a localized wind speed value at the target location remote from the portable housing from the determined rotational angle”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method of taking atmospheric measurement by a computing device such as smart phone, tablet computer and laptop computer. The computing device provides an estimation of wind speed based upon local atmospheric events. The computing device also determines a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position where an orientation of one of the sides of the portable housing matches an orientation of a localized atmospheric even. The device is configured to calculate a localized wind speed value from the determined rotational angle and output the calculated localized wind speed value on the display. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bertrand, Okvist, Hollmann and Lyren to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 2; Page 2, Paragraphs 5 and 6; and Pages  3-4, Paragraph 9 in the filed specification.

As to claim 15, the combination of Bertrand, Okvist, Hollmann and Lyren teaches all the claim limitations except “determining a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is tilted within a plane normal to ground to a position where an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event at a target location” and “calculating a localized wind speed value at the target location remote from the portable housing from the determined rotational angle”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides a method of taking atmospheric measurement by a computing device such as smart phone, tablet computer and laptop computer. The computing device provides an estimation of wind speed based upon local atmospheric events. The computing device also determines a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position where an orientation of one of the sides of the portable housing matches an orientation of a localized atmospheric even. The device is configured to calculate a localized wind speed value from the determined rotational angle and output the calculated localized wind speed value on the display. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bertrand, Okvist, Hollmann and Lyren to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 1, Paragraph 2; Page 2, Paragraphs 5 and 6; and Pages  3-4, Paragraph 9 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                     
/TARUN SINHA/Primary Examiner, Art Unit 2863